DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Luke Y. Choi (Reg. No. 76,846) on 01/27/2022. Authorization was further given to change “speech recognition” to “speaker recognition” in the amendment.
The application has been amended as follows: 

Please replace Claim 1 with – 1. (Currently amended)	A processor-implemented data recognition method, comprising:
extracting, by one or more processors, a feature map from input data based on a feature extraction layer of a data recognition model;
pooling, by the one or more processors, component vectors from the feature map based on a pooling layer of the data recognition model, wherein the pooling of the component vectors comprises extracting, from the feature map, component vectors that are orthogonal to each other; 
generating, by the one or more processors, an embedding vector by recombining the component vectors based on a combination layer of the data recognition model; and
, the recognizing of the input data including one of a speaker recognition and an image recognition.  

Please replace Claim 4 with - 4. (Currently amended)	A processor-implemented data recognition method, comprising:
extracting, by one or more processors, a feature map from input data based on a feature extraction layer of a data recognition model;
pooling, by the one or more processors, component vectors from the feature map based on a pooling layer of the data recognition model; 
generating, by the one or more processors, an embedding vector by recombining the component vectors based on a combination layer of the data recognition model; and
recognizing, by the one or more processors, the input data based on the embedding vector, the recognizing of the input data including one of a speaker recognition and an image recognition, 
wherein the pooling of the component vectors comprises:
extracting, from the feature map, a first component vector based on the pooling layer; and
extracting, from the feature map, a second component vector having a cosine similarity to the first component vector that is less than a threshold similarity, based on the pooling layer.

Please replace Claim 20 with - 20. (Currently amended)	A data recognition apparatus, comprising:
a memory configured to store a data recognition model comprising a feature extraction layer, a pooling layer, and a combination layer; and
a processor configured to: 
extract a feature map from input data based on the feature extraction layer; 

generate an embedding vector by recombining the component vectors based on the combination layer; and
recognize the input data based on the embedding vector, the recognizing of the input data including one of a speaker recognition and an image recognition.

Election/Restrictions
Claims 1, 3-4, 6-10, and 20-27 allowable. The restriction requirement between inventions II and III , as set forth in the Office action mailed on 06/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/29/2021 is partially withdrawn.  Claim 28 , directed to image recognition no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-19, directed to training a recognition model based on loss remain withdrawn from consideration because they do not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-4, 6-10, and 20-28 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Sypniewski, Heigold, and Jain do not teach the limitations of the claims. Specifically, none of the cited prior art teaches the extraction of component vectors from the feature map that are orthogonal, or have a cosine similarity less than a threshold, based on the pooling. Hence, none of the cited prior art, either alone or in combination thereof, teach the combination of limitations in the claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2-21/0334656 A1 para [0141] teaches transforming a feature map representation into a vector representation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658